     Case 2:20-cv-01653-JAD-BNW Document 1 Filed 09/08/20 Page 1 of 6


1      LEW BRANDON, JR., ESQ.
       Nevada Bar No. 5880
2      ANDREW GUZIK, ESQ.
3      Nevada Bar No. 12758
       SARA PASQUALE, ESQ.
4      Nevada Bar No. 14412
       BRANDON | SMERBER LAW FIRM
5      139 E. Warm Springs Rd.
6
       Las Vegas, Nevada 89119
       Office (702) 380-0007; Fax (702) 380-2964
7      l.brandon@bsnv.law
       a.guzik@bsnv.law
8      s.pasquale@bsnv.law
       Attorneys for Defendants,
9
       ALBERTSONS, LLC dba ALBERTSONS
10
                                    UNITED STATES DISTRICT COURT
11                                       DISTRICT OF NEVADA
12
        KESIA GLADNEY,                                  CASE NO.:
13
                                 Plaintiff,
14
        v.
15

16      ALBERTSONS, LLC, a Delaware Company
        d/b/a ALBERTSONS; DOES I-V; ROE
17      CORPORATIONS I-X,
18
                                  Defendants.
19
             DEFENDANT ALBERTSONS, LLC’S NOTICE OF REMOVAL OF ACTION TO
20                UNITED STATES DISTRICT COURT UNDER 28 USC § 1441(a)
21
               Defendant, ALBERTSONS, LLC, by its undersigned attorney, LEW BRANDON, JR.,
22
       ESQ., ANDREW GUZIK, ESQ., and SARA PASQUALE, ESQ., of the BRANDON | SMERBER
23
       LAW FIRM, hereby removes the above-captioned case to the United States District Court, Clark
24

25     County, Nevada, where the action is now pending, pursuant to 28 USC § 1441 (a) and states as

26     follows:
27

28




                                              Page 1 of 6
     Case 2:20-cv-01653-JAD-BNW Document 1 Filed 09/08/20 Page 2 of 6


1             1.       The above entitled action was commenced in the Eighth Judicial District Court,
2      Clark County, State of Nevada on May 13, 2020, bearing Case No. A-20-814978-C. The action
3
       is now pending in the Eighth Judicial District Court, Clark County, State of Nevada.
4
              2.       Plaintiff filed her initial Complaint on or about May 13, 2020. Plaintiff’s
5

6
       Complaint fails to state that this case is one which is or has become removable. See Harris v.

7      Bankers Life & Cas. Co., 425 F.3d 689 (9th Cir. 2005).

8             3.       On May 19, 2020, Plaintiff served upon Defendant, Albertsons, LLC, her
9
       Complaint wherein Plaintiff alleges that she sustained injuries to her neck, because of a slip and
10
       fall. Plaintiff named the incorrect parties and an amended complaint was filed on June 3, 2020.
11
              4.       Plaintiff served the amended complaint on June 3, 2020 and an Answer to
12

13     Plaintiff’s complaint was filed on June 18, 2020.

14            5.        On June 25, 2020 Plaintiff filed a Request for exemption from arbitration
15
       alleging $28,056.03 in past medical specials and Defendant filed an opposition to same on June
16
       26, 2020.
17
              6.       The Clark County ADR Commissioner ordered Plaintiff to supplement its
18

19     Petition by July 15, 2020. Plaintiff failed to file any supplemental facts to support Plaintiff’s

20     Request for exemption from arbitration and the ADR commissioner ordered on July 20, 2020 that
21
       the matter is mandated to the Nevada mandatory arbitration program with a cap of $50,000.00.
22
              7.       On September 4, 2020, Plaintiff filed a second request for exemption from
23
       arbitration now alleging past medical specials totaling Forty-Five Thousand Eight Hundred
24

25     Thirty-One Dollars & 60/100 ($45,831.60) from her hospitalization for a strain of muscle, fascia

26     and tendon on the left side of her neck and cervicalgia with residual pain.
27            8.       This Notice of Removal was filed timely as it was filed within thirty (30) days of
28
       service of Plaintiff’s Second Request for Exemption from Arbitration served upon Albertsons,




                                               Page 2 of 6
     Case 2:20-cv-01653-JAD-BNW Document 1 Filed 09/08/20 Page 3 of 6


1      LLC, on September 4, 2020 which was the first motion, order or other paper from which it could
2      first be ascertained that this case is one which is or has become removable. See 28 U.S.C. 1446(b);
3
       Harris, 425 F.3d 689.
4
                9.     Pursuant to Fed. R. Civ. P. 6 (a), the last day of the thirty (30) day period set forth
5

6
       under 28 U.S.C. 1446(b) is October 5, 2020. See 28 U.S.C. 1446(b); Harris v. Bankers Life &

7      Cas. Co., 425 F.3d 689 (9th Cir. 2005).

8               10.    This action concerns an allegation that the Defendant negligently caused, allowed
9
       and failed to warn of a dangerous condition, causing injury to Plaintiff.
10
                11.    At the commencement of this action and at the time of the filing of this Notice of
11
       Removal, Plaintiff, KESIA GLADNEY was, and now is, a citizen of the State of Nevada.
12

13              12.    At the commencement of this action and at all times herein, Defendant,

14     ALBERTSONS, LLC, was, and now is, a limited liability company duly organized and existing
15
       under the laws of the State of Delaware with its principal place of business in Boise, Idaho, and
16
       therefore, is a citizen of the State of Delaware and Idaho.
17
                13.    A limited liability company is a citizen of every State of which its members are
18

19     citizens. Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006).

20              14.    Defendant, Albertsons, LLC’s sole managing member is Albertson’s Companies,
21
       Inc.
22
                15.    Albertson’s Companies, Inc., is a corporation organized under the laws of the
23
       State of Delaware with its principal place of business in Boise, Idaho. See, Exhibit “1.”
24

25              16.    Corporations are citizens of any State in which they are incorporated or have their

26     principal place of business. Id.; 28 U.S.C. § 1332(c)(1).
27              17.    Thus, Albertson’s Companies, Inc., is a citizen of the State of Delaware and
28
       Idaho.




                                                 Page 3 of 6
     Case 2:20-cv-01653-JAD-BNW Document 1 Filed 09/08/20 Page 4 of 6


1             18.      Therefore, for diversity purposes, Albertsons, LLC, is a citizen of the State of
2      Delaware and Idaho.
3
              19.      Documents showing that Albertson’s Companies, Inc., was organized under the
4
       laws of the State of Delaware with its principal place of business in Boise, Idaho are attached as
5

6
       Exhibit “1.”

7             20.      DOES I through V; and ROE CORPORATIONS I through X are named and sued

8      fictitiously and their citizenship is disregarded as a matter of law for purposes of removal on
9
       grounds of diversity jurisdiction. 28 U.S.C. § 1441(a).
10
              21.      Plaintiff, KESIA GLADNEY, alleges that she is and was at all relevant times
11
       mentioned in her Complaint, a citizen of the State of Nevada, residing in the County of Clark.
12

13     Based upon Plaintiff’s allegations, Defendant is informed and believes that Plaintiff, KESIA

14     GLADNEY, is a citizen of the State of Nevada, County of Clark.
15
              22.      Because, at the time of commencement of this action, Defendant is a citizen of
16
       Delaware and Idaho, and Plaintiff is a resident of the State of Nevada, County of Clark, complete
17
       diversity of citizenship exists between Plaintiff and Defendant. See 28 U.S.C. § 1332.
18

19            23.      Upon information and belief, Plaintiff, KESIA GLADNEY’s medical specials are

20     in excess or equal to Forty-Five Thousand Eight Hundred Thirty-One Dollars & 60/100
21
       ($45,831.60), with future medical specials and pain and suffering of an undetermined amount.
22
       As a result, the amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00).
23
              24.      The United States District Court for the District of Nevada has original
24

25     jurisdiction pursuant to 28 U.S.C. § 1332 in that the parties are citizens of different States and the

26     amount in controversy exceeds the sum or value of Seventy-Five Thousand Dollars ($75,000.00)
27     exclusive of interests and costs.
28




                                                Page 4 of 6
     Case 2:20-cv-01653-JAD-BNW Document 1 Filed 09/08/20 Page 5 of 6


1             25.        Accordingly, Plaintiff’s Complaint is removed pursuant to 28 U.S.C. 1441, which
2      provides that a defendant may remove a case over which the federal court has original jurisdiction.
3
              26.        A copy of all process and pleadings served upon the Defendant is attached hereto
4
       as Exhibit “2.”
5

6
               WHEREFORE, Defendant, ALBERTSONS, LLC, a Delaware limited liability company

7      respectfully requests that this action proceed in this Court as an action properly removed to it.

8             DATED this 8th day of September 2020.
9
                                               BRANDON | SMERBER LAW FIRM
10
                                               /s/ Lew Brandon, Jr., Esq.
11                                             LEW BRANDON, JR., ESQ.
                                               Nevada Bar No. 5880
12
                                               ANDREW GUZIK, ESQ.
13                                             Nevada Bar No. 12758
                                               SARA PASQUALE, ESQ.
14                                             Nevada Bar No. 14412
                                               139 East Warm Springs Road
15
                                               Las Vegas, Nevada 89119
16                                             Attorneys for Defendant,
                                               ALBERTSON’S, LLC
17
       ///
18
       ///
19     ///
       ///
20     ///
       ///
21
       ///
22     ///
       ///
23     ///
       ///
24     ///
25     ///
       ///
26     ///
       ///
27     ///
28
       ///




                                                Page 5 of 6
     Case 2:20-cv-01653-JAD-BNW Document 1 Filed 09/08/20 Page 6 of 6


1                                      CERTIFICATE OF SERVICE
2               Pursuant to FRCP 5(b), I hereby certify that on the 8th day of September, 2020, I served
3
       a true and correct copy of the foregoing DEFENDANT ALBERTSONS, LLC’S NOTICE OF
4
       REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT UNDER 28 USC §
5

6
       1441(a) via the Court’s electronic filing and service systems to all parties on the current service

7      list, as follows:

8       Cory J. Hilton, Esq.
9
        Peter M. Angulo, Esq.
        Mountain Vista Law Group
10      5545 S. Mountain Vista Street, Suite F
        Las Vegas, NV 89120
11      Attorney for Plaintiff,
        KESIA GLADNEY
12

13                                            /s/ Bonita Alexander
                                              An Employee of BRANDON | SMERBER LAW FIRM
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                               Page 6 of 6
